UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2017 BUSCAR COMPANY (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 333-174872 27-3191889 (Commission File No.) (IRS Employer Identification No.) 4-9991 (Address of principal executive offices) (zip code) (661) 418-7842 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events The Company will be attending the Kentucky Winter Mixed Sale at Fasig-Tipon in Lexington, Kentucky. The auction will take place February 6-7 in Lexington, Kentucky. There are 580 horses cataloged for the sale. The Company will be looking to acquire mares with the intent of breeding them and reselling them at the auctions in Kentucky in November 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Buscar Company Dated: February 2, 2017 By: /s/ Anastasia Shishova Name: Anastasia Shishova Title: CEO 3
